         Case 1:21-mj-00330-GMH Document 11 Filed 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

                              Plaintiff,

        v.                                       21-MJ-330 GMH

 PAUL RAE,

                              Defendant.

                                NOTICE OF APPEARANCE

       COMES NOW the United States of America, by and through Channing D. Phillips, the

Acting United States Attorney for the District of Columbia, and hereby enters the appearance of

the undersigned as counsel of record for the United States in the above-named case.

       Date: May 4, 2021.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793

                                       By: /s/ William Dreher
                                           WILLIAM DREHER
                                           D.C. Bar No. 1033828
                                           Assistant United States Attorney
                                           Western District of Washington
                                           700 Stewart Street, Suite 5220
                                           Seattle, WA 98101
                                           Telephone: (206) 553-4579
                                           Email: William.Dreher@usdoj.gov
